Citation Nr: 1822119	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to non-service-connected pension benefits. 

2.  Entitlement to service connection for an acquired psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The appellant had active duty for training from July 1980 to November 1980, with additional service with the Marine Corps Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2015, the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The appellant initially filed a claim of entitlement to service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant did not serve in the active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service by the appellant, have not been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, the appellant has not raised any issues concerning the hearing held before the undersigned with respect to the claim currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The appellant is seeking entitlement to a non-service-connected pension.  Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521.  

A threshold requirement for entitlement to a non-service connected pension requires that the Veteran have 90 or more days of service during a period of war.  38 U.S.C.A. § 1521.  The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant's DD 214 reflects that he entered active duty for training in July 1980, and was discharged in November 1980.  Accordingly, the appellant's period of service does not fall within a period of war as defined by statute.  38 C.F.R. § 3.2 (f).  Because the appellant's service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected disability pension is denied.


REMAND

The appellant claims service connection for an acquired psychiatric disorder.  He asserts he was granted social security disability benefits in 1991, at which time he was sent for an evaluation, and has been receiving psychiatric treatment at Carolina Medical Center since 2012.  See July 2012 authorization for release of information and 2015 Board hearing transcript.  However, such records are not associated with the claims file.  Thus, the RO should attempt to associate all the above records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete release forms so the RO can request his records from any non-VA health-care providers whom he has sought mental health treatment from for the claimed condition, to include treatment from the Carolina Medical Center.  

2.  Also, attempt to obtain any records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the appellant must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  Then, the RO should review the record and the additional evidence obtained and determine whether any further development is needed with respect to the service connection claim, to include a VA examination if evidence reveals his current psychiatric disorder maybe related to service.  

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


